internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-166973-02 date date in re corporation state bonds date date date dear this is in response to your request for a supplemental ruling confirming that the corporation may continue to rely on the conclusions set forth in the private_letter_ruling previously issued to corporation on date the prior ruling the prior ruling provided that corporation may rely on the conclusions set forth in that ruling until date facts and representations the facts that form the basis for the prior ruling are incorporated herein by reference all terms used and not otherwise defined herein are as defined in the prior ruling plr-166973-02 no bonds have been issued since the prior ruling as set forth in the prior ruling the bonds will not be issued unless the board has insufficient funds to provide reimbursements from the fund there have been no significant changes in either the facts or state law since date that would impact the conclusions of the prior ruling conclusion based on your facts and representations the corporation may continue to rely on the conclusions reached in the prior ruling as in the prior ruling however the corporation may only rely on these conclusions for a defined period therefore the corporation may continue to rely on the conclusions reached in the prior ruling for bonds issued prior to date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed concerning this transaction under any other provision of the code or regulations thereunder including sec_103 and sec_141 through specifically no opinion is expressed concerning whether interest on the bonds is excludable from gross_income under sec_103 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-166973-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones senior counsel tax exempt bond branch enclosure copy for sec_6110 purposes
